DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: In line 10, the recitation “the protrusion” should be “the at least one protrusion”. In line 11, the recitation “the protrusion” should be “the at least one protrusion”. In line 15, the recitation “the protrusion” should be “the at least one protrusion”. In line 18, the recitation “the protrusion” should be “the at least one protrusion”. In line 21, the recitation “the protrusion” should be “the at least one protrusion”. In line 22, the recitation “its” should be deleted. In line 26, the recitation “the protrusion” should be “the at least one protrusion”.
Claim 2 objected to because of the following informalities: In lines 1-2, the recitation “further comprising a second furniture part, wherein” should be “wherein”. In line 3, the recitation “the protrusion” should be “the at least one protrusion”.
Claim 4 objected to because of the following informalities: In line 11, the recitation “the protrusion” should be “the at least one protrusion”.
Claim 5 objected to because of the following informalities: In line 9, the recitation “the protrusion” should be “the at least one protrusion”. In line 10, the recitation “the protrusion” should be “the at least one protrusion”. In line 12, the recitation “the protrusion” should be “the at least one protrusion”. In line 15, the recitation “the protrusion” should be “the at least one protrusion”. In line 22, the recitation “the protrusion” should be “the at least one protrusion”. 
Claim 6 objected to because of the following informalities: In line 2, the recitation “base portion comprises the protrusion and another protrusion” should be “at least one protrusion comprises two said protrusions on the base portion and”.
Claim 9 objected to because of the following informalities: In line 3, the recitation “the protrusion” should be “the at least one protrusion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 56,234,596 B1 (Egger) in view of US 2013/0239509 A1 (Wang).
With respect to claim 1: Egger discloses a system comprising a first furniture part (front panel 4), a second furniture part (ZARGEN drawer slide/side 2), and a locking arrangement comprising a connector bracket (dowel component 1), wherein the first furniture part comprises a recess (bore hole 5); wherein the second furniture part comprises at least one through-going hole (elongated holes 7 and 8; slotted notch 9); the connector bracket comprises a base portion (main body) having an extension (vertical extension/dimension) adapted to extend along the first furniture part (Fig. 3), and at least one protrusion (expansion dowels 6) having a longitudinal extension extending transverse the extension of the base portion and comprising a rim (one of the ridges on dowel 6, shown in cross-section at Fig. 10) extending transverse the longitudinal extension of the protrusion; wherein the protrusion is configured to be inserted into the through-hole of the second furniture part and into the recess of the first furniture part (Figs. 1-6).
In Egger’s invention, expansion levers 10 with operating levers 11 are provided to spread the expansion dowels 6, to thereby secure the dowels 6 in the bore holes 5. To expand the dowels 6, the levers 11 are manually rotated by a user from the position of Fig. 2 to the position of Fig. 3. This is how the front panel 4 is secured to the ZARGEN drawer slide/side 2. See Col. 3 line 14 to Col. 4 line 38. See Figs. 1-10. 

Wang discloses a butt latch comprising a male member and a female member that slide together. In the embodiment of Figs. 4-6, Wang’s male member includes a bendable latch 16 that secures against the inside of the female socket 24, to thereby prevent unwanted or unexpected sliding and/or detachment of the tongue 14 relative to the female socket 24. Wang [0001]-[0003] teach this is desirable over prior art joints that use mechanical fasteners, by locking together with sliding action alone (and not needed to operate a fastener). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Egger’s front panel 4 to have Wang’s female sockets 24 instead of the bore holes 5, and to modify Egger’s dowel component 1 to have Wang’s tongues 14 and latches 16 instead of the expansion dowels 6 and operating levers 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification so that Egger’s front panel 4 and ZARGEN drawer slide/side 2 can be joined together without having to operate the levers 11 manually, and only require sliding of the components similarly to what is taught by Wang.
As modified, Egger’s dowel component 1 includes two tongues 14 and latches 16 (where the dowels 6 are shown in Egger’s figures). As modified, Egger’s front panel 4 
As modified, the female sockets 24 are the claimed “recess”. See Wang Figs. 1 for female sockets 24 having “an insertion portion” (portion where tongue 14 is initially inserted) and “a locking portion” (portion with ribs 25) as claimed. The claimed “groove” is formed between the two ribs 25. 
This makes obvious “wherein the first furniture part comprises a recess having an oblong shape comprising an insertion portion and a locking portion, wherein the locking portion along an inner wall comprises a groove” as recited in claim 1. 
As modified, the tongues 14 are the claimed “at least one protrusion”, and the claimed “rim” is formed by at least one of the two ribs 15 on each of the tongues 14. 
This makes obvious “wherein the protrusion is configured to be inserted into the through-hole of the second furniture part and into the insertion portion of the recess of the first furniture part and to be movable from the insertion portion to the locking portion, by applying a force to the connector bracket such that the connector bracket moves linearly in a direction transverse to the longitudinal extension of the protrusion, whereby the rim engages the groove in the inner wall of the locking portion, thereby counteracting relative movement between the first furniture part and the connector bracket along the longitudinal extension of the protrusion” as recited in claim 1. 
As modified, the latches 16 are the claimed “locking element”. The tongues 14 and latches 16 first pass through hole 7, hole 8, and/or notch 9 in the ZARGEN drawer 
If a tongue 14 and corresponding latch 16 pass through hole 7 and/or hole 8, it is obvious to have the latch 16 engage the respective hole 7/8 and the female socket 24. This precludes unwanted relative motion between the front panel 4, the drawer slide/side 2, and the connector bracket 1.
This makes obvious “wherein the locking element…is configured to extend through the through-going hole and to be inserted into the insertion portion of the recess, thereby preventing the protrusion from being moved from the locking portion to the insertion portion and thereby releasing its engagement with the groove, and wherein the locking element is a flexible tongue which, when the locking element has been inserted into the insertion portion, is configured to form a safety lock adapted for acting against a portion of an envelope surface of the protrusion facing the insertion portion of the recess” as recited in claim 1. 
Regarding “wherein the locking element is integral with the connector bracket” as recited in claim 1, “Integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte (177 USPQ 326). Wang [0012] teaches gluing bodies 10 for attachment. In the combination, it is obvious to glue the bodies 10 (which have the tongues 14 and latches 16) to the dowel component 1. This meets “wherein the locking element is integral with the connector bracket” as claimed.
Further, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. It would 
With respect to claim 2: Egger’s front panel 4 makes obvious the claimed “first furniture part”, and the drawer slide/side 2 makes obvious the claimed “second furniture part”. Egger’s parts 7-9 make obvious the claimed “at least one through-going hole”. Egger’s distance plate 3 makes obvious the claimed “thin-walled portion”.
With respect to claim 3: See Wang Figs. 3-5. The latch 16 has a distal end, portion, and/or surface that is configured to abut against a surface of the female socket 24. Such end, portion, and/or surface makes obvious the claimed “shoulder”.
With respect to claim 4: See Egger Fig. 4. In the combination, the dowel component 1 makes obvious the claimed “connector bracket”. The body thereof makes obvious the claimed “actuator”, in that the body may be grasped to apply force to move the tongue 14 into the female socket 24.
With respect to claim 5: By making the same combinations/modifications as in the rejections above, Egger in view of Wang makes obvious a connector bracket (Egger’s dowel component 1, as modified) adapted to form part of a locking arrangement configured to lockingly interconnect the connector bracket with at least a first furniture part (Egger’s front panel 4, as modified with the female sockets 24), said first furniture part comprising a recess (female sockets 24) having an oblong shape comprising an insertion portion (portion where tongue 14 is initially inserted) and a locking portion 
With respect to claim 6: As modified, two tongues 14 replace Egger’s two dowels 6. The tongues 14 meet the claimed “protrusion and another protrusion”. 
With respect to claim 7: Egger’s ZARGEN drawer slide/side 2 makes obvious the claimed “second furniture part”. Egger’s distance plate 3 makes obvious the claimed “thin-walled portion”. Egger’s hole 7, hole 8, and/or notch 9 make obvious the claimed “through-going hole”. 
With respect to claim 8: See Wang Figs. 3-5. The latch 16 has a distal end, portion, and/or surface that is configured to abut against a surface of the female socket 24. Such end, portion, and/or surface makes obvious the claimed “shoulder”.
With respect to claim 9: See Egger Fig. 4. In the combination, the dowel component 1 makes obvious the claimed “connector bracket”. The body thereof makes obvious the claimed “actuator”, in that the body may be grasped to apply force to move the tongue 14 into the female socket 24.
With respect to claim 10: Egger’s ZARGEN drawer slide/side 2 makes obvious the claimed “second furniture part”.
Response to Arguments
All objections and rejections made in the previous Office action are withdrawn. New objections and rejections are made above in this Office action, which is a non-final Office action. The new objections and rejections above in this Office action render moot the arguments filed 28 March 2022, which relate to objections and rejections that are no longer relied upon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637